Citation Nr: 0701194	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  03-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a gynecological menstrual disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2002 
and January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The veteran appeared at a personal hearing before a Decision 
Review Officer at the RO in May 2003; a transcript of such 
hearing is contained in the claims file.  However, in 
addition to such hearing, the veteran has requested a hearing 
before a Veterans Law Judge sitting at the RO.  She has not 
been afforded her requested Board hearing and, therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In her substantive appeal (VA Form 9), dated in January 2004, 
the veteran indicated that she desired a Board hearing before 
a Veterans Law Judge sitting at the RO.  It appears that the 
RO acknowledged the veteran's hearing request, as she was 
notified in March 2004 that she had been placed on the list 
of persons wishing to appear before the Travel Board.  
However, such hearing has not been scheduled and, therefore, 
a remand is necessary in order to afford the appellant her 
requested Board hearing.


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for her 
requested Board hearing before a Veterans 
Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


